DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 16, 2022 has been entered.

Claim Objections
Claim(s) 3-4 and 8 is/are objected to because of the following informalities:  
With respect to claims 3-4 and 8, the recited “etching process” or “etching processes” should read “plasma etching process” or “plasma etching processes” in order for the language to be consistent thought the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2015/0115363, hereinafter “Chang,” previously cited using different interpretation from that used previously) in view of Noro et al. (US 2014/0170842, hereinafter “Noro,” previously cited). 
Regarding claim 1, Chang teaches in Figs. 3A-3C, 4A-4C and 6A (annotated Fig. 6A and 6B shown below) and related text a method comprising: 
forming a semiconductor fin (104a, Fig. 4A, annotated Fig. 6A and ¶[0022]) extending a first height (H1, annotated Fig. 6A) above a substrate (102, Fig. 4A, annotated Fig. 6A and ¶¶[0015]); 
forming isolation regions (108, Figs. 3, 4A, annotated Fig. 6A and ¶[0016]) along opposing sides of the semiconductor fin (Fig. 3);
forming a dummy dielectric material (106, Fig. 4B, annotated Fig. 6A and ¶[0018], where it is noted that in the gate replacement processes (¶[0019]) the dielectric material would be considered a sacrificial or dummy dielectric material) over the semiconductor fin and over the isolation regions (Fig. 4B and annotated Fig. 6A); 
forming a dummy gate material (310, Fig. 4B, annotated Fig. 6A, ¶[0032], where it is noted that in the gate replacement processes (¶[0019]) the gate material would be considered a sacrificial or dummy gate material) over the dummy dielectric material (Fig. 4B), the dummy gate material extending a second height (H2, annotated Fig. 6A) above the substrate (Fig. 4B); and 
etching the dummy gate material using a plurality of plasma etching processes (Figs. 4A-4C, annotated Fig. 6B, Fig. 6B, ¶¶[0034]-[0035] and [0047]-[0049], where it is noted that etching process disclosed by Chang is considered plasma etching process as it involves gas etchants in a process chamber used at specific bias powers, temperatures and pressures) to form a dummy gate stack (310a’, 310b’, 310d’, annotated Fig. 6A and Fig. 6B), wherein each plasma etching process of the plurality of plasma etching processes uses different plasma etching process parameters (¶¶[0034]-[0035], [0038] and [0047]-[0049]), wherein the dummy gate stack has a first width at the first height (W2' at H1, annotated Fig. 6A and Fig. 6B), and wherein the dummy gate stack has a second width (W1 at H2, annotated Fig. 6A and Fig. 6B) at the second height that is different from the first width (annotated Fig. 6A), wherein a portion of the dummy gate stack extending from the first height (H1, annotated Fig. 6A) toward the second height (H2, annotated Fig. 6A) has a width (W of gate electrode 310d’, annotated Fig. 6A) greater than the first width (W2’ of gate electrode 310d’, annotated Fig. 6A), wherein sidewalls of the dummy gate material after etching has a tapered sidewalls from the first height to the second height (annotated Fig. 6A), wherein the plurality of etching processes comprises:
a first plasma etching process to expose the dummy dielectric material over the semiconductor fin (Fig. 4C and ¶[0034]); and
a second plasma etching process to expose the dummy dielectric material over the isolation regions (annotated Fig. 6A, Fig. 6B and ¶¶[0049]-[0051]).

[AltContent: textbox ((Annotated Figure))][AltContent: textbox (W)][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (H1)][AltContent: textbox (H2)][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    525
    577
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    398
    506
    media_image2.png
    Greyscale


	Chang, however, does not explicitly teach a third etching process to thin sidewalls of the dummy gate stack adjacent the dummy dielectric material over the isolation regions.
	Noro, in a similar field of endeavor teaches a plurality of etching processes used to form a dummy gate stack (Figs. 5A-7B and ¶¶[0054]-[0065]) similar to that disclosed by Chang that includes a third etching process (S3, Fig. 7B and ¶¶[0064]-[0065]), using different etching process parameters from those used in the first and second etching processes disclosed by Chang (e.g. using bromine gas as an etching gas, ¶[0063]) to thin sidewalls of the dummy gate stack adjacent isolation region (Fig. 7B, where it is noted that etching side surface of the bottom portion of the dummy gate during step S3 would result in thinning of the sidewalls) in order to smooth out the side surface of the bottom portion of the dummy gate (¶[0064]). 
	Thus, since the prior art teaches all of the claimed method steps using such steps would lead to predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to use the third etching process disclosed by Noro to thin sidewalls of the dummy gate stack adjacent the dummy dielectric material over the isolation regions in the method disclosed by Chang in order to smooth out the side surfaces of the bottom portion of the dummy gate.
Regarding claim 2 (1), the combined teaching of Chang and Noro discloses wherein the second width is between about 2% and about 10% greater than the first width (i.e. since the bottom portion of dummy gate formed after second etch has a gradual slope its width would be between 2% and 10% at some point along the bottom portion of the dummy gate than the first width).  
Regarding claim 6 (1), the combined teaching of Chang and Noro discloses wherein the dummy gate stack has a third width (W3’, annotated Fig. 6A) at a third height that is below the first height, and wherein the third width is different from the first width (Chang, annotated Fig. 6A and Fig. 6B).  
Regarding claim 8 (1), the combined teaching of Chang and Noro discloses wherein one plasma etching process of the plurality of plasma etching processes forms a first sidewall slope in a first portion of the dummy gate stack and another plasma etching process of the plurality of plasma etching processes forms a second sidewall slope in a second portion of the dummy gate stack, wherein the second sidewall slope is different from the first sidewall slope (Chang, annotated Fig. 6A and Fig. 6B).  
Regarding claim 9 (1), the combined teaching of Chang and Noro discloses wherein the dummy gate material comprises silicon (Chang, ¶[0032]).  

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang and Noro as applied to claim 1 above and further in view of Kim et al. (US 2008/026900, hereinafter “Kim,” previously cited).
Regarding claim 3 (1), the combined teaching of Chang and Noro was discussed above in the rejection of claim 1.  Chang and Noro, however, do not explicitly teach wherein one etching process of the plurality of etching processes comprises a pulsed plasma power and another etching process of the plurality of etching processes comprises a constant plasma power.
Kim, in a similar field of endeavor, teaches using a double etch process that comprises a pulsed plasma power and constant plasma power etching processes in order to increase the throughput of wafers during processing (¶[0045]).  
Thus, since the prior art teaches all of the claimed process steps using such steps together in a process of forming a semiconductor device would lead to predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to use a pulsed plasma power and a constant plasma power as disclosed by Kim to perform the plurality of etching processes disclosed by Chang and Noro in order to improve the processing throughput.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang and Noro as applied to claim 1 above and further in view of Mui et al. (US 2002/0086547, hereinafter “Mui,” previously cited).
Regarding claim 4 (1), teaching of Chang and Noro was discussed above in the rejection of claim 1.  Chang and Noro, however, do not explicitly teach wherein a passivation gas is used during one etching process of the plurality of etching processes and not used during another etching process of the plurality of etching processes.  Nonetheless, performing etching with or without a passivation gas would have been within the capabilities of one of ordinary skill in the art in order to control an etching rate of a given material as evidenced by Mui (¶[0054]).  
Thus, since the prior art teaches all of the claimed process steps using such steps together in a process of forming a semiconductor device would lead to predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to use a passivation gas during one of the etching process of the plurality of etching processes disclosed by Chang and Noro, and not to use the passivation gas during another one of the etching process of the plurality of the etching processes disclosed by Hong in order to control an etching rate of the dummy gate material.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang, Noro and Mui as applied to claim 4 above and further in view of Reid et al. (US 2010/0041226, hereinafter “Reid,” previously cited).
Regarding claim 5 (4), the combined teaching of Chang, Noro and Mui was discussed above in the rejection of claim 4 and includes a teaching of the passivation gas including HBr.  Chang, Noro and Mui, however, do not explicitly teach wherein the passivation gas is a mixture of HBr and O2.  Nonetheless, HBr and HBr and O2 are well known equivalent passivation gasses that can be used in plasma etching process as evidenced by Reid (¶[0037]).  Specifically, Reid teaches that plasma etching can be performed using passivation gases based on oxygen (O2) and/or hydrogen bromide (HBr).
Thus, since the prior art teaches all of the claimed process steps and elements using such steps and elements together in a process of forming a semiconductor device would lead to predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to use a passivation gas that includes a mixture of HBr and O2 in place of just HBr as such passivation gases are known as equivalents in the art.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang and Noro as applied to claim 1 above in view of Hong et al. (US 2014/0183599, hereinafter “Hong,” previously cited).
Regarding claim 7 (1), teaching of Chang and Noro was discussed above in the rejection of claim 1 and includes the step of replacing dummy gate material with a metal material (Chang, ¶[0046]).  While Chang and Noro do not explicitly teach that the replacing dummy gate material involves removing the dummy gate stack to form an opening and filling the opening with a replacement gate stack, wherein the replacement gate stack has a fourth width at the first height, and wherein the replacement gate stack has a fifth width at the second height that is different from the fourth width such step are well known in the art as being part of dummy gate replacement process as evidenced by Hong (¶¶[0058]-[0059]).
Thus, since the prior art teaches all of the claimed method steps the results would be predictable to one of ordinary skill in the art, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to remove the dummy gate stack disclosed by Chang and Noro to form an opening and to fill the opening with a replacement gate stack as disclosed by Hong, wherein the replacement gate stack has a fourth width at the first height, and wherein the replacement gate stack has a fifth width at the second height that is different from the fourth width such step are well known in the art as being part of dummy gate replacement process disclosed by Chang and Noro.

Claim(s) 21, 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noro et al. (US 2014/0170842, hereinafter “Noro,” previously cited) in view of Chang (US 2015/0115363, hereinafter “Chang,” previously cited) and/or Bih et al. (US 2018/0102418, “Bih”, previously cited).
Regarding claim 21, Noro teaches in Figs. 3, 4, 5A-5B, 6A-6B and 20-26 (Figs. 4 and 6B shown below) and related text a method comprising: 
forming a semiconductor fin (104, Fig. 4 and ¶¶[0043] and [0050]) protruding a first height above a substrate (Fig. 4); 
forming a dummy gate material (PL, Fig. 4 and ¶¶[0050]-[0051]) over and adjacent the semiconductor fin;  
performing a first plasma eTSMP20173514USooPage 4 of 10tching process using a first set of plasma etching parameters on the dummy gate material (S1, Fig. 3 and ¶[0057]) to form a first portion of a dummy gate stack having a first width at the first height (Figs. 5A-5B and ¶¶[0054]-[0055]), wherein the first portion of the dummy gate stack has a tapering profile (Fig. 6A); 
after forming the first portion of the dummy gate stack, performing a second plasma etching process using a second set of plasma etching parameters on the dummy gate material (S2, Fig. 3 and ¶¶[0060]-[0062]) to form a second portion of the dummy gate stack having a second width that is different from the first width (Fig. 6B and ¶[0062]), wherein the first portion of the dummy gate stack has a first sidewall slope and the second portion of the dummy gate stack has a second sidewall slope that is different from the first sidewall slope (Figs. 6B, 20-26); and
after forming the second portion, performing a third etching process on the second portion to alter the second sidewall slope (S3, Fig. 3, Figs. 7A-7B and ¶[0064], where it is noted that during step S3 the second sidewall slope of the second portion is altered as shown in Test Examples 15 and 16, Table 12, Fig. 26).  

    PNG
    media_image3.png
    618
    564
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    403
    487
    media_image4.png
    Greyscale


Noro, however, does not explicitly teach that the first set of etching parameters is different than the second set of etching parameters.
Chang and/or Bih, in a similar field of endeavor, teach using a plurality of etching processes to form a dummy gate stack (Chang, Figs. 6A-6B and ¶¶[0034]-[0038] and Bih, Figs. 2 and 7 and ¶¶[0026]-[0035] and [0045]-[0046]) similar to that disclosed by Noro, where first and second etching processes involve using different etching process parameters (Chang, ¶¶[0035]-[0037] and Bih, ¶¶[0026]-[0035]) in order to form a dummy gate  electrode with a desired profile (Chang, ¶[0038] and Bih, ¶¶[0033], [0044]-[0045]). 
	Thus, since the prior art teaches all of the claimed method steps using such steps would lead to predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to perform first and second etching processes using different etching parameters as disclosed by Chang and/or Bih in the method disclosed by Noro in order to form a dummy gate electrode with a desired profile.
Regarding claim 23 (21), the combined teaching of Noro and Chang and/or Bih discloses wherein the first width is between 2% and 10% greater than the second width (Noro, Example 8, Table 8, Fig. 20).  
Regarding claim 25 (21), the combined teaching of Noro and Chang and/or Bih discloses wherein the first portion of the dummy gate stack and the second portion of the dummy gate stack are adjacent the semiconductor fin (Noro, Figs. 4 and 6B).

Claim(s) 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noro and Chang and/or Bih as applied to claim 21 above.
Regarding claim 22 (21), the combined teaching of Noro and Chang and/or Bih was discussed above in the rejection of claim 21.  Noro and Chang and/or Bih, however, do not explicitly teach in the embodiment shown in Figs. 3-4, 5A-5B and 6A and 6B of Noro that the method further comprises replacing the dummy gate stack with a replacement gate stack.  Nonetheless, replacing the dummy gate stack with a replacement gate stack would have been within the capabilities of one of ordinary skill in the art in order to form a fully functional device as evidenced by Noro (¶[0047]).
Thus, since the prior art teaches all of the claimed method steps using such steps would lead to predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to replace the dummy gate stack disclosed by Noro and Chang with a replacement gate stack in order to form a fully functional device.
Regarding claim 23 (21), the combine teaching of Noro and Chang and/or Bih was discussed above in the rejection of claim 21 and includes a disclosure of the first width being between 2% and 10% greater than the second width (Example 8, Table 8, Fig. 20).  Even, assuming, arguendo that Noro and Chang and/or Bih do not explicitly teach wherein the first width is between 2% and 10% greater than the second width, varying etching times to vary the first and the second widths so that the claimed relationship would be satisfied would be within the capabilities of one of ordinary skill in the art base on the teaching of Noro (Figs. 20-26) and ¶¶[0099], [0105]-[0110]).  Namely, Noro explicitly teaches that first and second widths of the dummy gate stack can be controlled by varying etching times during first and second etching processes (i.e. the widths are results effective variables that depend on etching times).
	Thus, since the prior art teaches all of the claimed method steps/elements the results of using such steps/elements would lead to predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to form the first width so that is between 2% and 10% greater than the second width as a routine experimentation in order to meet specific design requirements. 

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noro and Chang and/or Bih as applied to claim 21 above in view of Chang et al. (US 2013/0221448, hereinafter “Chang `448”, previously cited).
Regarding claim 24 (21), the combined teaching of Noro and Chang and/or Bih was discussed above in the rejection of claim 21.  Noro and Chang and/or Bih, however, does not explicitly teaches wherein second portion of the dummy gate stack has the second width at about 10 nm above the bottom of the second portion of the dummy gate stack.  Nonetheless, forming the second portion of the dummy gate stack with the second width at about 10 nm above the bottom of the second portion of the dummy gate stack, absent of any evidence of its criticality, would amount to nothing other than performing etching for a predetermined amount of time as evidenced by Chang `448 (¶¶[0022]-[0023]) in order to meet specific design requirements.
Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to form the second portion of the dummy gate stack with the second width at about 10 nm above the bottom of the second portion of the dummy gate stack as a matter of design choice in order to meet specific design requirements.

Allowable Subject Matter
Claims 10-15 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 10, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a method for forming a semiconductor device particularly characterized by the step of forming openings in a dummy gate layer that includes the step of performing first plasma etching process using a first pulsed bias voltage having a first duty cycle associated with a first desired metal gate width at a first height above the substrate, wherein the first plasma etching process forms a first recess, wherein a bottom surface of the first recess comprises remaining portions of the dummy gate layer, followed the step of  performing a second plasma etching process comprising a second pulsed bias voltage having a second duty cycle associated with a second desired metal gate width at a second height above the substrate, wherein at least one of the first pulsed bias voltage and the first duty cycle is different than the second pulsed bias voltage and the second duty cycle, respectively, wherein the second plasma etching process recesses the remaining portions of the dummy gate layer to forma second recess, wherein the second recess comprises a first tapered sidewall of the dummy gate layer, and a step of performing a third plasma etching after performing the second plasma etching process comprising a third pulsed bias voltage having a third duty cycle, the third duty cycle associated with a third desired metal gate width at a third height above the substrate, wherein at least one of the second pulsed bias voltage and the second duty cycle is different than the third pulsed bias voltage and the third duty cycle, respectively, wherein the third plasma etching process widens the second recess in combination with all other method steps recited in the claimed method.  The closest cited art of record to Paterson and Muto fails to disclose the above noted claim limitations in combination with other method steps.  Claims 11-15, which either directly or indirectly depend from claim 10, and which include all of the limitations recited in claim 10, are allowed for the similar reasons. 

	
Response to Arguments
Applicant’s arguments filed on May 16, 2022 with respect to claim(s) 1 and 21 have been fully considered but they are not persuasive.   Specifically, with respect to claim 1, the combined teaching of Chang and Noro explicitly teach the newly amended limitation of the sidewalls of the dummy gate material after etching having tapered sidewalls from a first height to a second height as discussed above.  Moreover, with respect to claim 21 the combined teaching of Noro, Chang and/or Bih teaches the first, second and third etching processes as claimed all being plasma etching processes as discussed above in the rejection of claim 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        6/15/2022